Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Drawings: The Applicant’s amendment to claim 35 resolved the Drawing Objection.
	35 U.S.C § 112(a) and 112(b) Rejections: the amendment to claim 35 overcame this rejection.
35 U.S.C § 103 Rejection: the amendment to claims 20, 36, and 39 overcame this rejection.
Double Patenting Rejection: Claims 20-39 have been rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-19 of US 10,879,757.  The Double Patent Rejection is maintained. See details below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10879757 in view of ordinary skills in the art. 
Avoiding unnecessary lengthy Office Action, the Applicant is suggested to revisit claims 1-19 of US 10879757 for comparing the patented claims and the present invention’s pending claims 20-39.
RE claims 20-23, 25 and 27-39, these claims of the present application and claims 1-19 of US 10879757 are substantially the same, patentably distinct from each other because the patented invention and the present invention are the same, except for the newly added limitations via the Applicant’s amendment, filed on 7/25/2022.  Nonetheless, it would have been obvious to one skilled in the art to re-arranging the first and second bearings, the rotatable shell of the patented claimed invention the same as the arrangement limitations in the present claimed invention.  Doing so would be require only routine skilled in the art because it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).  In this instant case, re-arranging the patented invention’s the first and second bearings, as well as the rotatable shell, as the limitations are set forth in claims 20-23, 25 and 27-29 would require only routine skill in the art, particularly the patented invention and the present claimed invention having the same structural claimed components.  In fact, the subject matters claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters.  The Applicant is suggested to revisit claims 1-19 of US 10879757 for comparing the patented claims and the present invention’s pending claims 20-39.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent (see In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804).
RE claims 24/20 and 26/20, it would have been obvious to one skilled in the art, before the effective date of the present application, to modify the patented motor by providing first and second fastening mechanisms such that the top shell is configured to couple to the mount at the second side opposite the first side via a first fastening mechanism through a bottom surface of the top shell, or the bottom shell is configured to couple to the rotor via a second fastening mechanism through a bottom surface of the bottom shell.  Doing so would provide attaching means for the rotor top/fixed shell and the bottom/rotatable shell to be securely incorporated to the motor structure, while ensuring, if/when disassembly is required, the respective shells can be removable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834